-_-                          Case
                              Case1:21-mj-00031-RAL
AO ~.~ (_ ev. 11/11) Arrest Warrant
                                   1:21-cr-00294-RC Document 510 Filed
                                                                  Filed03/26/21
                                                                        03/30/21 Page
                                                                                  Page1 1ofof1 1



                                            UNITED STATES DISTRICT COURT
                                                                             for the

                                                                  District of Columbia

                        United States of America
                                    v.                                           )
                                                                                 )       Case No.
                        JEREMY      1. VOROUS
                                                                                 )
                                                                                 )
                                                                                 )
                                                                                 )
                                Defendant


                                                              ARREST WARRANT
To:         Any authorized law enforcement officer


            YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                                    Jeremy J. Vorous
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment              0 Superseding Indictment                 0 Information        0 Superseding Information                II Complaint
o     Probation Violation Petition                0 Supervised Release Violation Petition                o Violation    Notice          0 Order of the Court

This offense is briefly described as follows:

 18 U.S.c.        §§ 1752(a)(1) and (2)- Knowingly              Entering    or Remaining       in any Restricted       Building or
 Grounds Without Lawful Authority;
40 U.S.c.         §§ 5104(e)(2)(D) and (G) - Violent Entry and Disorderly                     Conduct     on Capitol Grounds;
 18 U.S.c.        § 1512(c)(2) - Obstruction of any Official Proceeding.

                                                                                                                       2021.03.17
                                                                                            p~ -A(wa••..•.    ,Ib-     21:14:13 -04 00       1   1

Date:              03/17/2021
                                                                                                          Issuing officer's signature


City and state:                       Washington, D.C.                                   Robin M. Meriweather,           U.S. Magistrate         Judge
                                                                                                            Printed name and title


                                                                            Return

            This warrant was received on          (date)   c8].2.2.)   .26.2.)       , and the person was arrested on      (date)       0 ~) ;;up    1~.:2~
at   (city and state)     Ve.n"'-b~to   I   fA.

Date:
                                                                                                         Arresting officer's signature



                                                                                                     )
                                                                                                            Printed name and title
